ARMED SERVICES BOARD OF CONTRACT APPEALS

. Appeal of--                                    )
                                                 )
 QSS Group, Inc.                        )             ASBCA No. 58764
                                        )
 Under Contract Nos. DTCG23-01-F-TWV008 )
                     DTRA01-02-F-0190   )
                     H98230-04-F-0136   )
                     MDA904-03-A-0001   )
                     W91QUZ-03-A-0001   )
                     W91QUZ-04-D-0005   )

 APPEARANCES FOR THE APPELLANT:                       William L. Walsh, Jr., Esq.
                                                      George W. Wyatt, IV, Esq.
                                                       Venable LLP
                                                       Vienna, VA

 APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Arthur M. Taylor, Esq.
                                                       Deputy Chief Trial Attorney
                                                       Defense Contract Management Agency
                                                       Manassas, VA

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.

       Dated: 5 February 2014




                                             ~~4£MARKN. STE        L
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58764, Appeal ofQSS Group, Inc,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2